Citation Nr: 1529753	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-43 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the rating for rheumatoid arthritis from 60 percent to 40 percent, effective October 1, 2010, was proper.

2.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to rheumatoid arthritis affecting the hips and hands bilaterally.

3.  Entitlement to service connection for a low back disorder, diagnosed as degenerative joint disease, including as secondary to rheumatoid arthritis affecting the hips bilaterally.

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran originally sought service connection for PTSD and depression, his claim has been recharacterized more broadly as one for an acquired psychiatric disorder, and encompasses all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for myofascial pain syndrome, hypertension and coronary artery disease have been raised by the Veteran's representative in its May 19, 2015 written brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a low back disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The VA examination upon which the reduction of the rating for rheumatoid arthritis was based did not show actual improvement in the Veteran's disability under the normal circumstances of life.

2.  Resolving all reasonable doubt in the Veteran's favor, his diagnosed acquired psychiatric disorders of depressive disorder not otherwise specified (NOS) and generalized anxiety disorder (GAD) were caused by his service-connected rheumatoid arthritis affecting his hips and hands bilaterally.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 60 percent rating for rheumatoid arthritis was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 3.951(b), 4.1-4.7, 4.71a, Diagnostic Code (DC) 5002 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder NOS and GAD, have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction in RA Disability Rating

The evidence of record shows that the Veteran's symptomatology associated with his service-connected rheumatoid arthritis (RA), which has affected his hips and hands bilaterally, has not improved during the appeal period.  Consequently, the Board finds that the reduction of the Veteran's rating for RA from 60 percent to 40 percent disabling was improper, and thus restores the 60 percent rating effective October 1, 2010.  

Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

Here, the December 2009 and January 2010 VA examinations upon which the rating reduction was based did not show actual improvement of his bilateral hip and hand symptomatology from his prior examination.  During a December 2006 VA examination, the examiner found that the Veteran's symptomatology included decreased range of motion and sharp, stabbing pain in the anterior aspect of the hips, bilaterally, which affected his ability to squat, kneel, stand for protracted periods of time or walk long distances.  He was noted to ambulate with a rolling walker, and with a moderate antalgic gait.  Concerning his hands, the Veteran complained of stiffness and intermittent swelling, worse with repetitive bilateral upper extremity material handling.  The December 2006 VA examiner did not find significant loss of range of motion of the hands or weakness of grip strength.  Although the Veteran denied any flare-ups or incapacitating hand pain that required nonuse, he did report having lost 40 days of work in the prior year for recurrent flare-ups of his hips.  In light of this evidence, the Veteran was assigned a 60 percent rating for RA under DC 5002, which provides for such a rating for an active process with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  See 38 C.F.R. § 4.71a, DC 5002.  In assigning this rating, it was noted that the evidence did not show that all the criteria for a 60 percent evaluation had been met, but because the Veteran's overall disability picture more nearly approximated the 60 percent evaluation, the higher rating was assigned.  See December 2007 Rating Decision.

At the December 2009 and January 2010 VA examinations, the Veteran reported essentially the same symptoms and functional limitations, and the objective findings do not show any improvement in the Veteran's bilateral hip and hand symptoms under the ordinary conditions of life and work.  The Veteran continued to reported pain and stiffness in both hips affecting his ability to stand, walk, kneel and squat.  He continued to use a walker to ambulate.  Although testing performed at the December 2009 VA examination showed some slight improvement in the range of motion of hips, the testing completed during the January 2010 VA examination showed an decrease in flexion and adduction in both hips as compared to the 2006 VA examination.  The Veteran reported having flares-ups affecting his hips at least four days a week.  With regard to his hands, there was no improvement in the Veteran's bilateral hand pain or stiffness noted.  The December 2009 VA examiner noted that his hip symptoms had a significant effect on the Veteran's occupation and activities of daily living in that he had decreased mobility and pain, and his hand symptoms affected his ability to work and perform his activities of daily living by interfering with his ability to lift and carry objects.  Significantly, the Veteran reported at both the December 2009 and January 2010 examinations that his bilateral hip and hand symptoms negatively impacted his ability to work, ultimately resulting in his unemployment.  As these findings do not show an actual improvement in the Veteran's symptoms or ability to function under the ordinary conditions of life and work when compared to the findings of the December 2006 VA examination, they cannot support a reduction in his rating for RA from 60 percent to 40 percent.  See Faust, 13 Vet. App. at 349.

The Board notes that the medical evidence of record shows that the Veteran does not have a current diagnosis of RA, and indicates that he may have been misdiagnosed with RA in service.  See December 2009 & January 2010 VA Examination Reports; see also April 2009 VA Rheumatology Clinic Notes.  Nevertheless, his rating under DC 5002 is protected because his disability has been rated under this Diagnostic Code for over 20 years.  See 38 C.F.R. § 3.951(b); see also Murray v. Shinseki, 24 Vet. App. 420, 426 (2011) (finding that by changing the Diagnostic Code under which the veteran had been rated for more than 20 years, VA effectively reduced the disability rating under that Diagnostic Code to zero in violation of 38 C.F.R. § 3.951(b)).  Thus, absent a showing of fraud (which is not present here), the Veteran's bilateral hip and hand symptomatology is properly rated under DC 5002, regardless of whether he currently has an RA diagnosis.  Because the evidence of record does not show an improvement in his symptoms, the reduction of his rating under DC 5002 from 60 percent to 40 percent was improper.  As such, the Veteran's 60 percent rating under DC 5002 must be restored.

II.  Service Connection for a Psychiatric Disorder

The Board further finds that service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder NOS and GAD, is warranted.  Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran has been diagnosed with and treated for a depressive disorder NOS and GAD during the appeal period, and the December 2009 VA examiner opined that his symptoms are caused, at least in part, by his service-connected arthritis of both hips and both hands.  Although the examiner also opined that several non-service related stressors contributed to his condition, the existence of a dual cause for the Veteran's symptomatology does not detract from his entitlement to service connection.  When the evidence is in relative equipoise, the Veteran must prevail.  See 38 U.S.C.A. § 5107.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as a depressive disorder NOS and GAD, is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 60 percent rating for service-connected rheumatoid arthritis is restored, effective October 1, 2010.

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder NOS and generalized anxiety disorder, is granted.



REMAND

The Board remands the Veteran's claims of service connection for a low back disorder for further development.  The Veteran claims that his low back disorder had its onset in service when he was struck on his low back, and that he has had back pain since that time.  See June and December VA Medical Records; see also October 2010 VA Form 9 and November 2010 Notice of Disagreement.  Alternatively, he argues that his low back condition was caused or aggravated by his service-connected rheumatoid arthritis, which affects his hips bilaterally and causes an altered gait.  See May 2015 Appellate Brief at 2.  

The Veteran's Medical Board Narrative Summary states that he was admitted to Chelsea Naval Hospital and Jacksonville Naval Hospital during service.  Records from these facilities are not of record, and it does not appear that steps have been taken to obtain them or determine if they are available.  On remand, attempts must be made to obtain these records.  38 C.F.R. § 3.159(c) (2014).

Additionally, the Veteran should be afforded a new VA examination and opinion addressing his contention that his low back disorder is caused or aggravated by his service-connected bilateral hip symptomatology, as this issue was not addressed in the January 2010 VA examination completed in connection with his claim.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Because the Veteran's claim of TDIU is inextricably intertwined with the remanded issue of service connection for a low back disability, as well as the referred claims of service connection for myofascial pain syndrome, hypertension and coronary artery disease, action on this claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records concerning the Veteran's treatment for his low back disorder.

2.  Obtain all outstanding service treatment records, including those related to the Veteran's hospitalizations at Chelsea Naval Hospital and Jacksonville Naval Hospital.  If it is determined that such records are not available, notify the Veteran accordingly.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back symptomatology, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding records as requested above (to the extent possible), schedule the Veteran for a VA examination to determine the nature, onset and etiology of his low back disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  

The VA examiner should specifically identify all low back disorders found to be present.  The examiner should then address whether it is at least as likely as not that any currently diagnosed low back disorder (1) had its onset in or is otherwise related to an injury suffered in service or (2) was caused or aggravated by any service-connected disability, including the Veteran's bilateral hip symptoms or resulting abnormal gait.  

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

In providing the requested opinion, the examiner should consider and discuss the Veteran's STRs, as well as his lay statements concerning the onset and recurrence of his low back symptoms.  Additionally, the examiner should consider and discuss the 1971 Medical Board Narrative Summary indicating that the Veteran's hip pain caused him to walk with a limp, as well as the December 2006 VA examination report showing that the Veteran ambulated with an antalgic gait.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  Adjudicate the referred claims of service connection for myofascial pain syndrome, hypertension and coronary artery disease.

6.  Finally, readjudicate the remanded claims, including entitlement to TDIU.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


